                                         Case 3:20-cv-08742-WHA Document 9 Filed 02/18/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   MF,
                                  11                  Plaintiff,                            No. C 20-08742 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ANDREW SAUL,                                         ORDER GRANTING
                                                                                            REQUEST TO PROCEED
                                  14                  Defendant.                            PSEUDONYMOUSLY
                                  15

                                  16         Plaintiff, appealing an adverse decision of the Social Security Administration, seeks

                                  17   leave to proceed under her initials, “MF,” to preserve her privacy. Unusual circumstances, the

                                  18   particularities of the subject matter, and the lack of prejudice to the Administrator (who already

                                  19   knows plaintiff’s identity) counsel in plaintiff’s favor. Leave is GRANTED.

                                  20         In general, the public has every right to inspect court records. Nixon v. Warner

                                  21   Commnc’ns, Inc., 435 U.S. 589, 597 (1978). Our court of appeals has established a strong

                                  22   presumption in favor of access. The reasons are plain. Public confidence in the administration

                                  23   of justice rests on accountability — knowing to whom courts afford relief, against whom

                                  24   judgments run, and why. See Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1096–97

                                  25   (9th Cir. 2016) (citing United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)).

                                  26         But public scrutiny has its bounds. Courts may seal select records, such as those tending

                                  27   to spite, scandalize, or irreparably harm. See id. at 1097. And, relevant for our purposes, both

                                  28   the United States Supreme Court and our court of appeals have long recognized the need for
                                         Case 3:20-cv-08742-WHA Document 9 Filed 02/18/21 Page 2 of 4




                                   1   certain parties to proceed pseudonymously where identification might subject one to

                                   2   “harassment, injury, ridicule or personal embarrassment,” such as an inmate cooperating as a

                                   3   witness, a mother bringing an Establishment Clause claim in a small town, or, famously, a

                                   4   woman seeking an abortion. See United States v. Doe, 655 F.2d 920, 922 fn. 1 (9th Cir. 1980);

                                   5   e.g., Doe v. Madison School Dist. No. 321, 147 F.3d 832 (9th Cir. 1998); Roe v. Wade, 410

                                   6   U.S. 113 (1973).

                                   7        In Does I thru XXIII v. Advanced Textile Corporation, our court of appeals permitted

                                   8   textile-factory workers in Saipan, who feared deportation to and imprisonment upon arrival in

                                   9   China, to sue pseudonymously for wage and hour violations and articulated the standard for

                                  10   evaluating requests to obscure a party’s name. “[A] party may preserve his or her anonymity

                                  11   in judicial proceedings in special circumstances when the party’s need for anonymity

                                  12   outweighs prejudice to the opposing party and the public’s interest in knowing the party’s
Northern District of California
 United States District Court




                                  13   identity.” Courts balance the severity of, the party’s vulnerability to, and the reasonable

                                  14   proximity of the threatened harm against any prejudice to the opposing party and public

                                  15   interest in disclosure. 214 F.3d 1058, 1068–69 (9th Cir. 2000).

                                  16        Our subject matter also carries unique considerations. Federal Rule of Civil Procedure

                                  17   5.2(c) denies members of the public electronic access to Social Security court records, except

                                  18   for the docket sheet, orders, or opinions. Public inspection may occur in person at the Clerk’s

                                  19   office instead. The Advisory Committee explained that the Rule affords such protection

                                  20   because of “the prevalence of sensitive information” in Social Security filings. Indeed, the

                                  21   Judicial Conference of the United States has urged courts to refer to Social Security appellants

                                  22   by first name and last initial in orders or opinions to safeguard the Rule’s privacy concerns

                                  23   while preserving public access to such decisions. Hon. Wm. Terrell Hodges, Memorandum,

                                  24   Privacy Concerns Regarding Social Security & Immigration Opinions, Comm. on Court

                                  25   Admin. & Case Mgmt. (May 1, 2018), https://www.uscourts.gov/sites/default/files/18-ap-c-

                                  26   suggestion_cacm_0.pdf. In other words, the baseline here would not be disclosure of MF’s full

                                  27   name, but only of her first name and last initial. So our present question narrows to whether

                                  28   MF may abbreviate her first name as well.
                                                                                       2
                                         Case 3:20-cv-08742-WHA Document 9 Filed 02/18/21 Page 3 of 4




                                   1        This order finds that she may. First, there will be no prejudice to the Administrator.

                                   2   MF’s complaint identifies her by the last four digits of her Social Security number and the date

                                   3   of the adverse decision.

                                   4        Second, this order notes that MF has a distinctive name, at least for an English-language

                                   5   based court system, which undercuts the primary purpose of using first names and last initials

                                   6   in Social Security cases. To effectively obscure MF’s identity, per the Judicial Conference’s

                                   7   application of Rule 5.2(c), she should be permitted to proceed by her initials.

                                   8        Third, MF articulates a reasonably proximate and significant harm should her identity be

                                   9   disclosed. At bottom, MF holds a compelling personal privacy interest in the confidentiality of

                                  10   her medical records. But two other risks manifest. It appears that a toxic, abusive, and high-

                                  11   stress work environment culminated in a diagnosis of post-traumatic stress disorder and major

                                  12   depressive disorder with anxious distress and melancholic features about a decade ago. MF
Northern District of California
 United States District Court




                                  13   has fallen into self-isolation and been unable to work. Her psychotherapist states that, aside

                                  14   from the stigma still attached to mental disability in our society, in her professional opinion,

                                  15   disclosure of MF’s identity would aggravate her already vulnerable mental condition. MF also

                                  16   fears mistreatment or abandonment by her family, from whom she has struggled to hide her

                                  17   condition for the last decade (Dkt. Nos. 6-1, 6-4; 8).

                                  18        While perhaps, for the sake of argument, the harms feared here, MF’s mental distress or

                                  19   her family’s abandonment at the disclosure of her identity, may not be reasonable reactions in

                                  20   and of themselves, that view sidesteps our inquiry. We focus not on the reasonability of the

                                  21   harm itself but, rather, whether a reasonable person would view the threat as credible, whatever

                                  22   it may be — just as our court of appeals found credible and real the unquestionably

                                  23   unreasonable threat of deportation from a territory of the United States to imprisonment in the

                                  24   People’s Republic of China in retaliation for complaints against working conditions. See

                                  25   Advanced Textile, 214 F.3d at 1071–72. So too here. MF faces a reasonably credible threat of

                                  26   harm, without judgment as to the reasonableness of the harm itself.

                                  27        Fourth, the threatened harm here outweighs the public interest in disclosure of MF’s

                                  28   name first name. As the Judicial Conference recognized in recommending that Social Security
                                                                                       3
                                         Case 3:20-cv-08742-WHA Document 9 Filed 02/18/21 Page 4 of 4




                                   1   appellants be permitted to abbreviate their last names, the public interest in disclosure here lies

                                   2   in reviewing the conditions that entitle one to Social Security benefits and not in putting names

                                   3   to individual medical records. Indeed, as our court of appeals recognized, “[t]he public also

                                   4   has an interest in seeing this case decided on the merits.” Between the use of a full name

                                   5   dissuading suit and a decision on the merits with abbreviations, the public interest favors

                                   6   resolution of this case on the merits. See Advanced Textile, 214 F.3d at 1073. It is also worth

                                   7   noting that under Rule 5(c), this case is not entirely sealed from the public. One with a good-

                                   8   faith interest in reviewing the records and holding this Court to account will still be able to

                                   9   access the records on file with the Clerk’s office, public health permitting. The change here is

                                  10   simply that we will not be broadcasting MF’s name and records to the public.

                                  11        The motion is GRANTED. MF may proceed by her initials in all filings. The

                                  12   Administrator shall please do the same, though no records already in existence need be
Northern District of California
 United States District Court




                                  13   modified. The Clerk shall please update the case caption.

                                  14        IT IS SO ORDERED.

                                  15

                                  16   Dated: February 18, 2021.

                                  17

                                  18
                                                                                               WILLIAM ALSUP
                                  19                                                           UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
